EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Sebald on 9-30-2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In lines 20-21, “and the folding separator is at the raised position.” has been amended to — and allowing the folding separator to move to the raised position.—

Claim 10 has been amended as follows:
In line 4, “a cylinder having a rod,” has been amended to — a cylinder comprising the rod,—

Claim 11 has been amended as follows:
In line 4, “a cylinder having a rod,” has been amended to — a cylinder comprising the rod,—

Claim 12 has been amended as follows:  
In line 16, “and the folding separator is at the raised position.” has been amended to — and allowing the folding separator to move to the raised position.—

Claim 16 has been amended as follows:
In line 4, “a cylinder having a rod,” has been amended to — a cylinder comprising the rod,—

Claim 17 has been amended as follows:
In line 4, “a cylinder having a rod,” has been amended to — a cylinder comprising the rod,—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.